THE              WNE         ENERAL
                     OF   TEXAS




The Honorable Charlie Chapman       Opinion No. H-888
Executive Director
Structural Pest Control Board       Re: Security required of
313 East Anderson Lane              Structural Pest Control
Austin, Texas 78752                 Business Licenses.

Dear Mr. Chapman:

     You have asked about the sufficiency of certificates of
insurance submitted by license applicants pursuant to section
7A of the Structural Pest Control Act, article 13513-6, V.T.C.S.
That section reads:

             Sec. 7A.   (a) After February 29, 1976,
          the board may not issue or renew a Structural
          Pest Control Business License until the
          license applicant:
              (1) files with the board a policy or
          contract of insurance approved, as to
          sufficiency, by the board in an amount of
          not less than $30,000, insuring him against
          liability for damages occurring as a result of,
          operations performed in the course of the
          business of structural pest control to
          premises under his care, custody, or control: or
              (2) files with the board a certificate or
          other evidence from an insurance company, in the
          case of an applicant who has an unexpired and
          uncancelled insurance policy or contract on
          file with the board, stating that the policy
          or contract insures the applicant against
          liability for acts and damage as described in
          Subdivision (1) of this section and that the
          amount of coverage is not less than $30,000.




                                P. 3739
The Honorable Charlie Chapman - page 2    (~-888)



              (b) The policy or contract shall be
          maintained at all times in an amount not less
          than $30,000. Failure to renew the policy or
          contract or maintain it in the required amount
          is a ground for suspension or revocation of a
          Structural Pest Control Business License.

     Your letter reads:

             Many licensees have submitted certificates
          indicating that they possess $25,000 (twenty-
          five thousand dollars) of insurance against
          liability for damages to persons and $5,000
          (five thousand dollars) for damages to property.
          The Board has instructed me to request your
          opinion as to whether or not this combination,
          which equals $30,000 (thirty thousand dollars),
          meets the insurance requirement provided in
          the statute.

      When the law is expressed in plain and unambiguous language
and its meaning is clear and obvious there is no room for
statutory construction.   53 Tex. Jur.2d, Statutes S 123. Here,
the statute requires IIa policy or contract of insurance . . .
in an amount of not less than $30,000 . . . against liability
for damages occurring . . . to premises under his care, custody,
or control . . . .' In our opinion, this statute is unambiguous
and a certificate of insurance indicating coverage of only
$5,000 for property damage does not meet the statutory require-
ment.

                      SUMMARY

          The Structural Pest Control Board may
          not issue a Structural Pest Control
          Business license or renew such a license
          if the amount of property damage liability
          coverage shown by the certificate presented
          by the applicant is less than $30,000.
                                     truly yours,

                                      &Ji&$&
                                        HILL
                                Attorney General of Texas
.   .




        The Honorable Charlie Chapman - page 3   (H-888)



        APPROVED:



                      “/ I-. D.. QR
        ~~~~stant




        C. ROBERT HEATH, Chairman
        Opinion Committee

        jwb




                                P. 3741